Citation Nr: 1605209	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  11-05 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center in Atlanta, Georgia


THE ISSUE

Entitlement to treatment in the Department of Veterans Affairs (VA) healthcare system without a copayment requirement for the period beginning on April 9, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to May 1957.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision of the VA Health Eligibility Center (HEC) in Atlanta, Georgia, that determined that the appellant was not eligible for treatment in the VA health care system without paying a co-payment for the period beginning April 9, 2008.

In February 2014, the Board denied this claim.  Thereafter, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  The Court vacated the Board's decision in an August 2015 Memorandum Decision, and remanded the matter to the Board for additional action in compliance with the remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary prior to Board review of this matter in light of the Court's Memorandum Decision.  

The Court observed that when determining whether the Veteran's income for 2007 exceeded the relevant threshold of $28,429, the Board erroneously failed to consider whether 38 C.F.R. § 3.271(a)(2)(c) applied.  The Veteran argues that the Board erred in counting merely his winnings in a horseracing bet, rather than also considering his losses "playing the horses on Saturdays" in calculating his income.  38 C.F.R. § 3.271(a)(2)(c), applying to "[b]usiness, farm or professional income," allows for gross income from such sources to be reduced by "necessary operating expenses."  38 C.F.R. § 3.271(a)(2)(c).  The Court pointed out that, although the regulation on its face may not seem relevant to the question at issue, VA General Counsel has determined, for purposes of calculating income for pension, that "gambling losses may be deducted from gambling winnings under 38 C.F.R. § 3.271(c)." VAOGCPREC 17-89 (Sept. 29, 1989); see Osman v. Peake, 22 Vet.App. 252, 256 (2008) (noting that VA General Counsel precedent opinions "constitute a body of experience and informed judgment" on VA's part); see also 38 U.S.C. § 7104(c) (recognizing that the Board is "bound in its decisions by the ... precedent opinions of the chief legal officer of the Department").  Thus, because the Board failed to consider the applicability of § 3.271(a)(2)(c), it provided an inadequate statement of reasons or bases.  

The General Counsel opinion cited by the Court posed the following questions and held as follows:

QUESTIONS PRESENTED
(a) May gambling losses be deducted from income for purposes of income computation under the improved-pension program? 

(b) In particular, do gambling winnings constitute "business, farm or professional income" under 38 C.F.R. § 3.271(c), so as to permit a deduction from such income of gambling losses sustained in generating it?

HELD
Under 38 U.S.C. § 503(a) and implementing regulations at 38 C.F.R. § 3.271(a), payments of any kind from any source are counted as income for improved-pension purposes unless otherwise excluded. As a general rule, gains from gambling must be considered as income. However, in determining gambling income for pension-computation purposes, gambling losses may be deducted from gambling winnings under 38 C.F.R. § 3.271(c), which allows certain forms of income to be reduced by losses incurred in generating that income. 

Under the circumstances, the Board will remand this matter to the AOJ so that the Veteran may have the opportunity to provide information documenting his gambling losses for the year at issue and any other relevant information in light of the Court's decision.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he provide information documenting his gambling losses for 2007.  

2.  Arrange for any additional development indicated.  Thereafter, readjudicate the claim on appeal and furnish the Veteran and his representative a supplemental statement of the case if the matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




